Citation Nr: 0214545	
Decision Date: 10/17/02    Archive Date: 10/29/02	

DOCKET NO.  99-20 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

[The issue of entitlement to a disability rating in excess of 
40 percent for a left pleural cavity injury, residual of a 
gunshot wound (GSW) with fracture of the 4th and 5th ribs and 
with mild obstructive lung disease, will be the subject of a 
later decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  At a prehearing conference to a videoconference 
hearing before the undersigned in August 2002, the veteran 
stated that he wished to appeal only the issues of 
entitlement to TDIU and entitlement to an increased rating of 
the left pleural cavity injury.  Accordingly, these are the 
only issues that the Board will address. 

The Board is taking additional evidentiary development on the 
issue of entitlement to a rating in excess of 40 percent for 
GSW residuals of a left pleural cavity injury, with fracture 
of the 4th and 5th ribs and mild obstructive lung disease.  
When the development is completed, this claim will be subject 
of a separate Board decision.  

Under 38 C.F.R. § 20.204(b) (2002), a substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision. If the veteran wishes to withdraw the 
claim of an increased rating for the left pleural cavity 
injury, he must do so in writing.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are:  A GSW 
residual left pleural cavity injury, with fracture of the 4th 
and 5th ribs and mild obstructive lung disease, rated 
40 percent; residuals of a GSW to the left shoulder, 
involving Muscle Group III, rated 30 percent; and post-
traumatic stress disorder (PTSD), rated 30 percent.  The 
combined rating is 70 percent.  

2.  The veteran's service-connected disabilities prevent him 
from maintaining substantial gainful employment.  


CONCLUSION OF LAW

A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the relatively recent passage 
of the Veterans Claims Assistance Act of 2000 (VCAA), which, 
in pertinent part, confers on VA expanded notification and 
development assistance duties.  Inasmuch as the veteran is 
not prejudiced by the decision below, and since further 
notification/development assistance would bring no tangible 
benefit, the Board finds it appropriate to consider this 
appeal based on the record as it now stands.  

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned 
when, in the judgment of the rating agency, the veteran is 
unable to secure or follow a substantial gainful occupation 
as the result of his service-connected disabilities.  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a).  

The veteran's service-connected disabilities are: A left 
pleural cavity injury, residual of a GSW with fracture of the 
4th and 5th ribs and mild obstructive lung disease, rated 
40 percent; a GSW to the left shoulder, Muscle Group III, 
rated 30 percent; and PTSD, rated 30 percent.  The combined 
rating is 70 percent.  See § 4.25.  Therefore, the scheduled 
criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

The remaining question is whether the veteran is unable to 
secure or pursue a substantial gainful occupation because of 
his service-connected disabilities.  The veteran's testimony 
in August 2002 and November 1999 establishes he last worked 
when he retired many years ago.  The retirement appears to 
predate the onset of his other, nonservice-connected, 
disabilities. 

On VA examination in August 1996, left shoulder motion was 
associated with verbal complaints of pain in "all motion."  
The VA examination of July 1999 reports extensive 
difficulties with a lung disorder.  On VA examination in 
April 2002, the veteran's PTSD was described as "chronic" and 
"mild to moderate."  The Board finds it noteworthy that the 
VA examiner in April 2002 went to particularly great lengths 
to explain the veteran's difficulties. 

At a hearing before the undersigned in August 2002, the 
veteran described extensive difficulties associated with his 
residuals of a GSW.  He reports difficulty breathing, 
shortness of breath and dizziness.  The Board finds the 
veteran's testimony credible.  

The veteran's service connected disabilities include a 
substantial orthopedic disability (the left shoulder), 
considerable lung pathology (the left pleural cavity injury), 
and mild to moderate psychiatric disability (PTSD).  His 
hearing testimony and the medical evidence establish that 
these disabilities prevent his participation in regular 
substantially gainful employment.  Accordingly, a TDIU rating 
is warranted.  



ORDER

A TDIU rating is granted, subject to the regulations 
governing payment of monetary awards.  


		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

